USCA11 Case: 21-12158   Document: 51-1    Date Filed: 12/06/2022   Page: 1 of 18




                                              [DO NOT PUBLISH]
                                 In the
                 United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                               No. 21-12158
                         Non-Argument Calendar
                         ____________________

        ARCH SPECIALTY INSURANCE COMPANY,
                                                    Plaintiff-Appellee,
        versus
        BP INVESTMENT PARTNERS, LLC,
        d.b.a. The M Hotel,


                                                 Defendant-Appellant,


        MICAH DAVID BASS,
        individually,
USCA11 Case: 21-12158      Document: 51-1     Date Filed: 12/06/2022     Page: 2 of 18




        2                      Opinion of the Court                21-12158

                                                                 Defendant.


                             ____________________

                   Appeal from the United States District Court
                         for the Middle District of Florida
                    D.C. Docket No. 6:18-cv-01149-WWB-DCI
                             ____________________

        Before WILSON, JILL PRYOR, and BRASHER, Circuit Judges.
        PER CURIAM:
               When a hotel owned and operated by appellant BP Invest-
        ment Partners, LLC (“BPI”) allegedly sustained extensive damage
        in a hurricane, BPI submitted a claim to its insurer, Arch Specialty
        Insurance Company. Arch investigated the claim and paid only a
        small portion of it. Arch refused to pay the remainder of the claim
        because it concluded that BPI had failed to fulfill its duty to coop-
        erate with Arch’s investigation and intentionally concealed or mis-
        represented material facts related to the claim.
                Arch then filed a lawsuit against BPI seeking a declaration
        that it had no obligation to pay any additional amounts under the
        insurance policy and brought a claim under Florida’s Deceptive
        and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. § 501.201–
        501.213. The district court concluded that Arch failed to state a
        claim for relief under FDUTPA and dismissed that claim. The
USCA11 Case: 21-12158      Document: 51-1      Date Filed: 12/06/2022     Page: 3 of 18




        21-12158               Opinion of the Court                         3

        declaratory judgment claim proceeded to trial, and a jury returned
        a verdict in Arch’s favor.
               Three issues are before us on this appeal. First, BPI argues
        that the district court erred when at trial it admitted into evidence
        transcripts from examinations under oath of Micah Bass, BPI’s sole
        member. Second, BPI challenges the district court’s denial of its
        motion to strike the entirety of witness Samuel Glicken’s trial tes-
        timony. Third, BPI says that the district court erred in denying its
        motion to enter partial final judgment on the FDUTPA claim. After
        careful review, we conclude that (1) even assuming that the district
        court erred in admitting the transcripts of the examinations under
        oath, any error was harmless; (2) the district court did not abuse its
        discretion when it denied BPI’s motion to strike Glicken’s testi-
        mony; and (3) we lack appellate jurisdiction to review the denial of
        BPI’s motion for entry of partial final judgment because the issue
        is moot. Accordingly, we affirm in part and dismiss in part.
                                          I.
              Before becoming involved in the hotel business, Bass—BPI’s
        sole member—had a lengthy career repairing properties that were
        damaged in hurricanes and other storms. Bass formed BPI, which
        acquired a hotel in Orlando, Florida. The hotel, which operated
        under the name “M Hotel,” was built in 1972 and had 167 guest
        rooms spread across several buildings.
USCA11 Case: 21-12158         Document: 51-1        Date Filed: 12/06/2022       Page: 4 of 18




        4                          Opinion of the Court                    21-12158

               In 2017, Hurricane Irma made landfall in Florida. According
        to BPI, the hurricane damaged all of the hotel’s buildings and guest
        rooms as well as its pool. BPI submitted a claim to Arch.
                Under the terms of the insurance policy, Arch was required
        to “pay for direct physical loss of or damage to” BPI’s property.
        Doc. 1-2 at 25. 1 The policy placed on BPI certain responsibilities
        upon submitting a claim. BPI had to “[c]ooperate with [Arch] in the
        investigation . . . of the claim.” Id. at 38. BPI also was required to
        “[t]ake all reasonable steps to protect the [property] from further
        damage,” and, “if feasible, set the damaged property aside . . . for
        examination.” Id. In addition, BPI agreed to permit Arch to “inspect
        the property . . . and examine [BPI’s] books and records,” as well as
        to “take samples of damaged and undamaged property for inspec-
        tion, testing[,] and analysis.” Id. The policy authorized Arch to “ex-
        amine any insured under oath . . . about any matter relating to this
        insurance or the claim.” Id. If BPI “intentionally conceal[ed] or mis-
        represent[ed] a material fact concerning . . . [a] claim,” the policy
        stated that the coverage was “void.” Id. at 100.
               BPI submitted six proofs of loss 2 to Arch for the damages
        that the hotel allegedly sustained in the storm, seeking a total of
        approximately $8 million. In this section, we describe Arch’s


        1 “Doc.” numbers refer to the district court’s docket entries.
        2 BPI submitted one proof of loss for each of its four buildings, one proof of
        loss for business interruption coverage, and one proof of loss for damage to
        ancillary equipment, including the pool and signs.
USCA11 Case: 21-12158      Document: 51-1      Date Filed: 12/06/2022      Page: 5 of 18




        21-12158                Opinion of the Court                         5

        investigation of BPI’s claim, which ultimately led the insurer to
        conclude that BPI had failed to fulfill its duties under the policy and
        had intentionally concealed or misrepresented material facts con-
        nected to the property and the claim. We then review the proceed-
        ings in this lawsuit, which Arch filed against BPI.
                                          A.
                After receiving BPI’s claim, Arch retained insurance adjuster
        Jeffrey Nonhof to investigate BPI’s claim and determine what, if
        any, damage had been caused by the hurricane. About two weeks
        after the hurricane, Nonhof visited the property. He observed that
        it was “remarkably clean.” Doc. 315 at 95. There were no uprooted
        trees or glass breakage. Although Nonhof saw no evidence that the
        storm damaged the hotel, he did observe that the property had
        been “poorly maintained.” Id. When Nonhof spoke to Bass, Bass
        stated that he “clearly had a policy limits claim” and had “won the
        lottery.” Id. at 104.
               BPI hired World One Investments as the contractor to begin
        to clean up and repair the hotel after the storm. When Nonhof re-
        searched World One, he discovered that it was owned by Ernesto
        Escoto. Escoto was not a licensed contractor, but he had previously
        worked for Bass. Bass had other ties to World One: the company
        leased warehouse space from Bass for which it paid only $10 per
        month, well below the market rate.
                When Nonhof and others working with him visited the ho-
        tel, they observed that BPI and World One had failed to protect the
USCA11 Case: 21-12158      Document: 51-1      Date Filed: 12/06/2022      Page: 6 of 18




        6                       Opinion of the Court                 21-12158

        property after the hurricane. World One threw away furniture
        from guestrooms, left other furniture and fixtures outside and un-
        protected where they were exposed to elements, tore out interior
        walls, and demolished guestrooms. World One also removed in-
        room air conditioning units from guest rooms, which resulted in
        the rooms having higher levels of moisture and made it more diffi-
        cult to determine the condition of the rooms immediately after the
        hurricane.
               As part of the investigation, Nonhof requested that BPI pro-
        vide photographs or videotapes of the condition of the roof, the
        guestrooms, and the pool after the hurricane but before repairs
        were conducted. It received no materials in response to the re-
        quest.
               BPI sought reimbursement from Arch for work that World
        One performed at the property. BPI submitted an invoice from
        World One reflecting charges for two security officers working
        around-the-clock at the hotel for approximately four months after
        the storm. Nonhof was suspicious of this invoice because when he
        visited the property, he saw, at most, one security guard present
        and only during normal business hours.
                Eventually, BPI replaced World One with a new contractor,
        Southeastern Capital Partners of Orlando, LLC. Southeastern pre-
        pared additional estimates, which were provided to Arch, showing
        that it would cost millions of dollars to repair the hotel. As it turns
        out, Bass was a partial owner of Southeastern. Neither BPI nor Bass
USCA11 Case: 21-12158      Document: 51-1      Date Filed: 12/06/2022     Page: 7 of 18




        21-12158               Opinion of the Court                         7

        told Arch that Bass was a part owner of the entity that prepared the
        estimates.
               To get to the bottom of what caused the damage at the ho-
        tel, Arch ended up hiring multiple experts at a substantial cost.
        These experts ultimately concluded that most of the damage at the
        hotel existed prior to the hurricane and was the result of BPI’s fail-
        ure to maintain the property.
               In the course of investigating BPI’s claims, Arch conducted
        two examinations under oath of Bass. Nonhof attended both exam-
        inations. During these examinations, which were transcribed by a
        court reporter, Arch’s attorney questioned Bass about BPI’s claims.
        Although Bass could have had an attorney representing him at the
        examinations, he appeared without counsel.
               During the examinations, Bass affirmed that BPI’s proofs of
        loss were “true and accurate.” Doc. 161-19 at 12. He stated that be-
        fore the hurricane, he was not aware of any leaks in the hotel’s
        roofs or windows. He also denied knowing of any leaks associated
        with the hotel’s in-room air conditioning units or its bathrooms.
        And he said that there were no plans prior to the storm to refurbish
        the pool.
              Nonhof believed these statements were false. Before the
        hurricane, state inspectors had warned BPI that the hotel’s roofs,
        windows, and in-room air conditioning units were leaking. And alt-
        hough Bass denied that BPI had previously planned to refurbish the
USCA11 Case: 21-12158      Document: 51-1      Date Filed: 12/06/2022     Page: 8 of 18




        8                      Opinion of the Court                 21-12158

        pool, before the storm BPI told a state agency that it would soon
        be refurbishing the pool.
               During the examinations, Arch asked Bass about invoices
        and estimates for the repairs to the hotel. Bass stated that Alex Ju-
        ras, a World One employee, had prepared the estimates. Arch
        asked Bass when he first met Juras. Bass responded that he first met
        Juras when Juras “started working on this project about a month
        ago, a month and a half.” Id. at 49. Bass failed to mention that Juras
        was his second cousin who had been living with him.
               To the first examination, Bass brought with him documen-
        tation, which he shared with Arch. Some of the documents ap-
        peared to be copies of BPI’s proof of loss forms. When Bass brought
        out these documents, the court reporter labeled them as exhibits.
        Arch’s attorney remarked that the exhibits appeared to be different
        from the proof of loss forms that BPI had submitted to Arch. At
        that point, Bass snatched back the documents, ripped them into
        small pieces, and placed the pieces in his backpack.
               Nonhof completed his investigation and concluded that BPI
        had violated the concealment, misrepresentation, or fraud provi-
        sion of the policy. Because Arch concluded that BPI sustained no
        more than $400,000 in damage from the hurricane, it paid only this
        portion of the claim.
                                         B.
             Arch then filed this action. It asserted a claim for declaratory
        judgment against BPI and a claim under FDUTPA against BPI and
USCA11 Case: 21-12158      Document: 51-1      Date Filed: 12/06/2022      Page: 9 of 18




        21-12158                Opinion of the Court                         9

        Bass. In the declaratory judgment count, Arch asked the court to
        declare that it had no obligation to pay any additional amounts to
        BPI under the policy. In the FDUTPA claim, Arch alleged that BPI
        and Bass were liable to it because they “engaged in unconscionable
        acts and practices, and unfair and deceptive acts and practices in the
        conduct of trade or commerce.” Doc. 1 at ¶ 49.
              BPI and Bass moved to dismiss the FDUTPA claim, arguing
        that Arch had failed to state a claim for relief. The district court
        agreed and dismissed the claim with prejudice.
               After the district court dismissed the FDUTPA claim, BPI
        and Bass filed a motion requesting that the court enter a partial final
        judgment with respect to the claim. Under Florida law, after judg-
        ment is entered and all appeals are exhausted, a court “may award”
        the prevailing party on a FDUTPA claim reasonable attorney’s fees
        and costs. Fla. Stat. § 501.2105(1). BPI and Bass requested that the
        court enter a partial final judgment on the FDUTPA claim and
        award them attorney’s fees. The district court denied the motion,
        concluding that BPI and Bass had failed to comply with a local rule.
        See S.D. Fla. R. 3.01(a) (requiring all motions to contain “a concise
        statement of the precise relief requested, a statement of the basis
        for the request, and a memorandum of legal authority in support
        of the request”).
               BPI and Arch continued to litigate the declaratory judgment
        claim, which was tried before a jury. Arch called a number of wit-
        nesses at trial, including experts it had hired. Arch’s witnesses also
        included Samuel Glicken, an adjuster BPI had initially hired in
USCA11 Case: 21-12158      Document: 51-1      Date Filed: 12/06/2022     Page: 10 of 18




        10                      Opinion of the Court                 21-12158

        connection with its claim, and Nonhof. We discuss Glicken’s and
        Nonhof’s testimony in greater detail.
               Glicken testified that he was a public adjuster, a licensed pro-
        fessional who acts as an advocate for the insured. Shortly after the
        hurricane, BPI hired Glicken. But the relationship did not last long.
        When Glicken inspected the property, he observed that “[t]he dam-
        age just looked weird.” Doc. 315 at 195. It “just didn’t make sense”
        to him that all the damage BPI was claiming could have been
        caused by the hurricane. Id. at 196. Concerned that BPI’s claim was
        fraudulent, Glicken said, he resigned as its public adjuster.
               BPI disputed that Glicken had resigned. It claimed that Bass
        had actually fired Glicken. On cross examination, BPI asked
        Glicken whether he would be “surprised” if Bass had “something
        different to say about [their] relationship.” Id. at 202. Glicken re-
        sponded, “I wouldn’t be surprised by anything he has to say.” Id.
                On redirect, Arch asked Glicken to explain why he would
        not be surprised by anything Bass had to say. Glicken began to an-
        swer by describing something that he heard from a friend; BPI
        raised a hearsay objection. The court sustained the objection. Arch
        then asked Glicken to explain, without relying on hearsay, why he
        would not be surprised by anything Bass had to say. Glicken an-
        swered, “[a]pparently there was past fraudulent activity that can be
        looked at on Google.” Id. at 206. BPI objected and moved for a mis-
        trial. The court struck Glicken’s statement and immediately in-
        structed the jury to disregard it.
USCA11 Case: 21-12158     Document: 51-1      Date Filed: 12/06/2022     Page: 11 of 18




        21-12158               Opinion of the Court                        11

               Outside the presence of the jury, the court offered BPI the
        opportunity to draft a curative instruction. BPI argued that the only
        possible cure was to strike all of Glicken’s testimony, and it re-
        newed its request for a mistrial. The court declined to strike the
        entirety of the testimony but agreed to give a generic curative in-
        struction to avoid drawing further attention to Glicken’s stricken
        statement. The court took the motion for a mistrial under advise-
        ment. At the conclusion of the trial, the court instructed the jury
        that during the trial it had “sustained objections and disallowed cer-
        tain testimony or other evidence by striking it and ordering you to
        disregard or ignore it. That means you must not consider that tes-
        timony or other evidence when you are deciding the case.” Doc.
        335 at 203.
               In Nonhof’s testimony, he told the jury about his investiga-
        tion of BPI’s claim. He described what he observed when he in-
        spected the hotel and how BPI’s actions complicated the investiga-
        tion of the claim. Nonhof also testified about what he observed
        during the examinations under oath of Bass. He told the jury how
        Bass, after giving copies of the proof of loss forms to the court re-
        porter, took back the documents and ripped them into pieces.
               Nonhof identified several misrepresentations that he be-
        lieved Bass made during the examinations. Nonhof testified that
        these misrepresentations included Bass’s statements that: he had
        no prior relationship with Juras; he had no knowledge of any leaks
        in the hotel’s roofs, windows, or in-room air conditioning units
USCA11 Case: 21-12158      Document: 51-1      Date Filed: 12/06/2022     Page: 12 of 18




        12                      Opinion of the Court                 21-12158

        prior to the storm; and BPI had no plans to refurbish the hotel’s
        pool prior to the storm.
               Through Nonhof, Arch sought to introduce into evidence
        the transcripts from Bass’s examinations under oath. BPI objected,
        but the court overruled the objection, and the transcripts were ad-
        mitted into evidence.
                In its closing argument, Arch argued that Bass had been dis-
        honest “throughout this entire process.” Id. at 123. According to
        Arch, the hotel did not suffer extensive damage during the hurri-
        cane; instead, any damage was the result of the hotel being poorly
        maintained and “years and years of water damage.” Id. at 132. In
        its closing argument, Arch never mentioned Glicken or his testi-
        mony. It did reference the transcripts of Bass’s examinations under
        oath. Arch cited the pages of the transcripts in which Bass de-
        stroyed the copies of BPI’s proofs of loss and answered questions
        about his relationship with Juras.
                The jury deliberated for about 90 minutes. While deliberat-
        ing, the jury asked the one question of the court: where in the tran-
        scripts of the examinations under oath had Arch asked Bass about
        his affiliation with Juras? The court identified for the jury the rele-
        vant pages.
              The jury returned a verdict finding that BPI “intentionally
        misrepresented or concealed a material fact or circumstance” re-
        garding the hotel or its claim. Id. at 220. The jury also found that
        BPI “materially breached its post-loss duties.” Id. After the jury
USCA11 Case: 21-12158     Document: 51-1       Date Filed: 12/06/2022    Page: 13 of 18




        21-12158               Opinion of the Court                        13

        returned its verdict, the district court directed the clerk to enter a
        judgment in favor of Arch on the declaratory judgment claim, not-
        ing that the FDUTPA claim had previously been dismissed with
        prejudice. The clerk entered the judgment. BPI filed a notice of ap-
        peal.
              BPI filed several post-trial motions including a motion for a
        new trial and a renewed motion for judgment as a matter of law.
        The district court denied these motions. In the same order, the
        court denied the motion for mistrial that the court had previously
        taken under advisement. After the district court entered the order,
        BPI did not file a new or amended notice of appeal.
                                         II.
                On appeal, BPI challenges a number of the district court’s
        rulings, including the rulings: (1) admitting into evidence the tran-
        scripts of Bass’s examinations under oath; (2) denying BPI’s motion
        to strike Glicken’s entire trial testimony; (3) denying BPI’s motion
        for a mistrial; (4) denying BPI’s motion for a new trial; (5) denying
        BPI’s renewed motion for judgment as a matter of law; and
        (6) denying BPI’s motion for partial final judgment on the
        FDUTPA claim. We previously determined that we lacked juris-
        diction to review the district court’s order denying BPI’s motion
        for a new trial, renewed motion for judgment as a matter of law,
        and motion for a mistrial because BPI failed to file a new or
        amended notice of appeal within 30 days of the district court’s or-
        der denying these motions. The only issues that remain before us
        are whether the district court erred in: (1) admitting into evidence
USCA11 Case: 21-12158     Document: 51-1      Date Filed: 12/06/2022     Page: 14 of 18




        14                     Opinion of the Court                 21-12158

        the transcripts of Bass’s examinations under oath, (2) denying BPI’s
        motion to strike Glicken’s entire testimony, and (3) denying the
        motion for partial final judgment. We address each issue in turn.
                                         A.
                We begin with whether the district court erred in admitting
        into evidence the transcripts of Bass’s examination under oath. Bass
        argues that the transcripts should not have been admitted as evi-
        dence because they contained hearsay. Even assuming that the dis-
        trict court erred in admitting the transcripts, we conclude that any
        error was harmless.
               “We review rulings on the admission of evidence . . . for
        abuse of discretion.” Millennium Partners, L.P. v. Colmar Storage,
        LLC, 494 F.3d 1293, 1301 (11th Cir. 2007) (internal quotation marks
        omitted). An abuse of discretion arises when the district court’s de-
        cision “rests upon a clearly erroneous finding of fact, an errant con-
        clusion of law, or an improper application of law to fact.” United
        States v. Gamory, 635 F.3d 480, 492 (11th Cir. 2011) (internal quo-
        tation marks omitted)).
              But even when a district court “abuses its discretion in ad-
        mitting evidence, we may still find the error harmless.” Sovereign
        Mil. Hospitaller Ord. v. Fla. Priory of Knights Hospitallers of Sov-
        ereign Ord., 702 F.3d 1279, 1295 (11th Cir. 2012) (internal quotation
        marks omitted). “An evidentiary error is harmless if sufficient evi-
        dence uninfected by any error supports the verdict, and the error
        did not have substantial influence on the outcome of the case.” Id.
USCA11 Case: 21-12158       Document: 51-1        Date Filed: 12/06/2022        Page: 15 of 18




        21-12158                  Opinion of the Court                            15

        (internal quotation marks omitted). When the erroneously admit-
        ted evidence was “merely cumulative of other evidence” that was
        properly admitted, the error was harmless. See Drew P. v. Clarke
        Cnty. Sch. Dist., 877 F.2d 927, 931–32 (11th Cir. 1989).
               Even assuming that the district court erred in admitting the
        transcripts of Bass’s examinations under oath because the exhibits
        included hearsay, 3 any error was harmless. BPI argues that it was
        prejudiced by the court’s admission into evidence of the portions
        of the transcript showing that Bass destroyed copies of the proofs
        of claim and where he denied having a pre-existing relationship
        with Juras. But these portions of the transcripts were cumulative of
        other evidence admitted at trial. Nonhof testified in detail about
        what he observed during the examination, describing both Bass’s
        destruction of evidence and the answers that Bass gave about his
        relationship with Juras. 4 Accordingly, we conclude that any error
        in admitting the transcripts was harmless. 5


        3 We also assume for purposes of this appeal that BPI adequately raised the
        hearsay objection at trial.
        4 BPI did not object to Nonhof’s testimony describing his observations of
        Bass’s behavior or the answers that Bass gave during the examination about
        his relationship with Juras.
        5 The examinations under oath covered other topics as well. We doubt that
        BPI adequately raised on appeal any argument that the district court erred in
        admitting into evidence other portions of the transcripts, but even assuming
        it did, any error was harmless. See Sovereign Mil. Hospitaller Ord., 702 F.3d
        at 1295.
USCA11 Case: 21-12158        Document: 51-1        Date Filed: 12/06/2022        Page: 16 of 18




        16                        Opinion of the Court                      21-12158

                                              B.
               The second issue before us is whether the district court
        abused its discretion when it refused to strike the entirety of
        Glicken’s testimony. We review for abuse of discretion the district
        court’s refusal to strike testimony. See Direct Niche, LLC v. Via
        Varejo S/A, 898 F.3d 1144, 1151 n.5 (11th Cir. 2018).
                Glicken testified that there was information on the internet
        showing that Bass engaged in fraudulent activity on other occa-
        sions. Although this testimony was prejudicial, the district court
        gave a curative instruction that “rendered harmless” Glicken’s prej-
        udicial remark. United States v. Simon, 964 F.2d 1082, 1087 (11th
        Cir. 1992) (internal quotation marks omitted). BPI argues that the
        district court’s instruction was improper because “the only chance
        at curing” Glicken’s prejudicial statement was to strike his entire
        testimony. Appellant’s Br. at 28. We disagree. As we have previ-
        ously explained, “[a] curative instruction purges the taint of a prej-
        udicial remark because a jury is presumed to follow jury instruc-
        tions.” Simon, 964 F.2d at 1087 (internal quotation marks omitted).
        We thus cannot say that the district court abused its discretion
        when it gave a curative instruction instead of striking the entirety
        of Glicken’s testimony. 6


        6 BPI also argues that the district court erred in denying its motion for a new
        mistrial and its motion for a new trial because the curative instruction was
        inadequate. But as we explained above, we lack jurisdiction to review the dis-
        trict court's denial of these motions.
USCA11 Case: 21-12158      Document: 51-1       Date Filed: 12/06/2022      Page: 17 of 18




        21-12158                Opinion of the Court                          17

                                           C.
               The third issue we address is whether the district court erred
        when it denied BPI’s motion for entry of a partial final judgment.
        Because we conclude that this issue is moot, we dismiss this por-
        tion of BPI’s appeal.
                When an action involves more than one claim for relief, a
        district court has discretion to “direct entry of a final judgment as
        to one or more, but fewer than all, claims . . . if the court expressly
        determines that there is no just reason for delay.” Fed. R. Civ. P.
        54(b). After the district court dismissed the FDUTPA claim, BPI
        and Bass filed a motion asking the court to enter a partial final judg-
        ment on that claim. The district court denied the motion on the
        ground that BPI and Bass failed to comply with a local rule.
                On appeal, BPI argues that the district court erred in finding
        that it failed to comply with the local rule. It argues that the district
        court should have entered a final judgment in its favor on the
        FDUTPA claim. BPI asks us to remand the case to the district court
        “with directions to enter a final judgment in [its] favor on the
        FDUTPA claim.” Appellant’s Br. at 37.
               Although the parties have not raised any question about
        whether this issue is moot, “we have an obligation to notice and
        decide mootness issues.” United States v. Sec’y, Fla. Dep’t. of
        Corrs., 778 F.3d 1223, 1226 (11th Cir. 2015). Here, the relief that
        BPI seeks on appeal is a final judgment on the FDUTPA claim. But
        the district court, after trial, entered a final judgment in this case,
USCA11 Case: 21-12158     Document: 51-1        Date Filed: 12/06/2022   Page: 18 of 18




        18                     Opinion of the Court                 21-12158

        which necessarily encompassed the earlier interlocutory order dis-
        missing the FDUTPA claim. See Auto. Alignment & Body Serv.,
        Inc. v. State Farm Mut. Auto. Ins., 953 F.3d 707, 725 (11th Cir. 2020)
        (explaining that earlier interlocutory order dismissing some, but
        not all claims, merges into final judgment). Because there is already
        a final judgment in this case, it is impossible for us to give BPI
        “meaningful relief” on this portion of the appeal. Al Najjar v. Ash-
        croft, 273 F.3d 1330, 1336 (11th Cir. 2001). We thus conclude that
        this portion of the appeal is moot and must be dismissed. See id.
                                         III.
               For the reasons set forth above, we affirm in part and dismiss
        in part.
              AFFIRMED IN PART, DISMISSED IN PART.